Citation Nr: 9904146	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

In addition to active military service from July 1955 to 
April 1959, the veteran had duty with the National Guard in 
the 1980's and 1990's, to include active duty from March 23, 
1987 to September 16, 1987, and from January 16, 1991 to May 
10, 1991 for Operation Desert Shield/Storm.  His awards and 
decoration do not include the South West Asia Medal.

The veteran's original August 1995 claim for disability 
benefits included service connection for disability of the 
lumbar spine.  A rating action in May 1996 granted service 
connection for lumbosacral strain, rated non-compensable.  
The veteran filed a notice of disagreement with the assigned 
evaluation in August 1996.  A rating action in December 1996 
assigned a 10 percent evaluation for the lumbar spine 
disability.  Ab v. Brown, 6 Vet. App. 35 (1993).  


REMAND

Preliminary review of the record discloses several matters 
requiring clarification.  

Initially, the Board notes that service connection has only 
been granted for a disability classified as lumbosacral 
strain.  The record in this case, however, shows that another 
disability of the back has been diagnosed, thus raising the 
basic requirement that the Board distinguish, if possible, 
for rating purposes between service-connected and nonservice 
connected disabilities.  See Waddell v. Brown, 5 Vet. App. 
454 (1995).  

In approaching the question of assessing the manifestations 
of the service-connected disability verses those of any 
nonservice connected disability, the Board examined the 
record and the rating actions in this case.  That review 
disclosed more questions than it resolved.  The May 1996 
rating determination memorandum granting service connection 
for lumbosacral strain reported that physical therapy records 
in October 1994 showed a history of back injury when lifting 
a patient in "1991."  Review of October 1994 physical 
therapy records in file, however, appears to show that it was 
recorded that the veteran had constant pain since injury in 
"1990."  There is no record of active service for the 
appellant in 1990.  Service medical records dated in 1991 
lack any complaints or findings for back injury or 
disability, and an annual medical certificate in August 1993 
shows that the veteran denied having any medical problems.  
Accordingly, the nature of the original injury or disease of 
the back, as well as the basis for service connection for a 
back problem, is not clear to the Board.  The Board notes 
that the veteran has not provided or been asked to provide 
such information as the time and date of injury, the place 
where he was working when the claimed injury in service 
occurred, and if an injury report was filled out with that 
facility, and/or Guard unit.  Additionally, while the 
veteran's service documents show his primary specialty as a 
medical technician, it is not clear whether he was employed 
as a civilian in the medical field in 1990 and 1991.  It thus 
appears to the Board that the veteran's employment history 
during and since 1990, as well as all medical records, 
private, military and VA, from 1990 to the present, would be 
relevant evidence in this matter.

An MRI (magnetic resonance imaging) of the veteran's lumbar 
spine in March 1995 was interpreted as revealing disc 
herniation with a "moderate degree of central canal 
stenosis."  Service connection has only been established for 
lumbosacral strain, and the rating for the back disability is 
assigned under Diagnostic Code (DC) 5295.  As the record now 
stands, degenerative disc disease that has not been service 
connected and any manifestation of that disability may not be 
considered in evaluating the service connected lumbosacral 
strain.  38 C.F.R. § 4.14 (1998).
 
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO should ask 
that the veteran provide the names and 
address of all private medical providers 
from January 1990 to the present.  
Thereafter, the RO, with the help of the 
veteran, should attempt to secure such 
records.  The appellant should also 
provide a statement as to his 
occupational history during and since 
1990, to include whether he has made any 
claim for workmen's compensation 
benefits, or other disability claim, 
other that with the VA.  Specific 
information concerning the time, date, 
and place of the back injury that is 
claimed to have occurred in service would 
also be appropriate.  The Court has made 
it clear that the "duty to assist" is 
not a one way street, and that the 
claimant can not stand idle when the duty 
is invoked by failing to provide 
important information or otherwise 
failing to cooperate.  Wood v. Derwinski, 
1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

2.  The RO should also secure all VA 
medical treatment records for the veteran 
from 1990 to the present.

3.  Following the above, the RO should 
review the record to ascertain the 
diagnostic classification of any current 
back disability that was incurred or 
aggravated as a result of injury or 
disease in service and thus subject to 
service connection.  That review should 
include a determination as to basis for 
the award of service connection for 
lumbosacral strain, and specifically 
address whether the disc herniation, with 
central canal stenosis at L4-L5, found in 
May 1995 is service connected. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -


